Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #16/684156, Treatment Mobility Apparatus, filed 11/14/19.  Claims 1-6, 8, 9, 11-20 are pending.  
This Final Office Action is in response to applicant's reply dated 12/15/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking means for preventing independent rotation of said upper base member and said lower base member (cl 8 and cl 18), and the plurality of second rolling members (cl 9 and cl 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Specification

The amendment filed 12/15/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In para [0012] the phrase “reversible engagement is defined as a non-permanent form of engagement such that tool elements can be engaged/disengaged relatively easily” is new matter. While the phrase “reversible engagement” was in the original claims, it was rejected as being unclear. Since this phrase is not clear and was not originally defined in the specification, an amendment to include a definition of the phrase into the specification is new matter. The Examiner suggests using a phrase such as “detachably engaged”.
-In para [0015], the phrase “for example, ball bearings, roller bearings or a combination thereof” is new matter. The original claims disclosed “second rolling members” but did not depict this in the figures nor teach this in the specification. Further defining that the second rolling members are ball bearings, roller bearings, or a combination thereof is new matter since not previously disclosed. Since the second rolling members are never depicted nor properly discussed, the Examiner suggests removing the second rolling members from the claims.
-The newly added last three sentences of para [0015] defining the locking means are new matter. None of this subject matter was previously disclosed nor depicted and is therefore new matter. 

Applicant is required to cancel the new matter in the reply to this Office Action.



The specification does not include the phrase “reversibly locking”.

Claim Objections
Claim 1 is objected to because in line 7 of the claim the term “Said” was amended and the “S” was deleted but the new “s” was not underlined to show that it was newly added. In an effort to further prosecution, the Examiner has entered the claims. However, in response to this office action, claim 1 MUST be canceled and a new claim can be added with the same subject matter, so that the markings are accurate throughout prosecution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
-It is claimed that an interchangeable product support unit is configured for “reversible engagement” with said upper pole end. It is not clear what the phrase “reversible engagement” means, since the specification did not disclose any relationship being “reversible”. The amended specification included new matter where the phrase definition was added. The Examiner suggests the phrase “detachably engaged”.
	-It is claimed that the upper base member and lower base member are “rotatably engaged”. However, it is not clear from the specification or the drawings what the structure is that allows the rotatable engagement. It is also not clear how upper base member 4 is retained on the lower base member 6 because the central opening in the lower base member 6 is significantly larger than the cap 8 and therefore it appears that there isn’t any structure preventing separation of the upper base member from the lower base member. The Examiner suggests a phrase such as “configured to rotate” to add functional language without positively claiming a rotational engagement.
	-The phrase “may rotate about independently of each other” is unclear.
	-It is claimed that the pole engagement opening is configured for “reversible engagement” with the bottom pole. It is not clear what the phrase “reversible engagement” means, since the specification did not disclose any relationship being “reversible”. The Examiner suggests the phrase “detachably engaged”.



Regarding Claims 2, 3, 5, 14-16:
	-The phrase “reversibly locking” is unclear, since the specification did not disclose any relationship being “reversible”.

Regarding Claims 8 and 18:
-A locking means is claimed for preventing independent rotation of the base members. However, this is unclear as there is no locking means depicted in the figures, and the specification only briefly mentions potential locking options in the last line of the specification. No further explanation is offered as to if the locking means is located on the lower base member or on the upper base member, or what the structure or relationships of the structure would be. The newly added language in the specification defining the locking means is new matter.

Regarding Claims 9 and 19:
-Neither the specification nor the drawings depict or disclose “a plurality of second rolling members” and therefore neither the structure, location, nor functionality is clear. While the specification was amended to add the plurality of second rolling members, the specific examples thereof was considered new matter. Additionally, the structure and location thereof is not taught.

Regarding Claim 12:
-It is claimed that an interchangeable product support unit is configured for “reversible engagement” with said upper pole end. It is not clear what the phrase 
	-It is claimed that the upper base member and lower base member are “rotatably engaged”. However, it is not clear from the specification or the drawings what the structure is that allows the rotatable engagement. It is also not clear how upper base member 4 is retained on the lower base member 6 because the central opening in the lower base member 6 is significantly larger than the cap 8 and therefore it appears that there isn’t any structure preventing separation of the upper base member from the lower base member.
	-It is claimed that the pole engagement opening is configured for “reversible engagement” with the bottom pole. It is not clear what the phrase “reversible engagement” means, since the specification did not disclose any relationship being “reversible”. The Examiner suggests the phrase “detachably engaged”.









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0133393 to Blankenship et al. (hereinafter ‘Blankenship’).

Regarding Claim 1, as best understood, Blankenship teaches an IV pole (para [0053]) comprising: 
a primary pole (10b) having an upper pole end (that attaches to 16) and a bottom pole end (that attaches to 15); 
an upper base member (15; para [0061]); 
a lower base member (12); 
an interchangeable product support unit (16; para [0053] teaching interchangeable products that can be supported on 16) configured for reversible engagement (para [0007] teaching the mast may be extendable/retractable, and para [0059] teaching that 10b is tubular) with said upper pole end of said primary pole (10b); 

said upper base member (15) having a pole engagement opening (30; Figure 4A) configured for reversible engagement with said bottom pole end of said primary pole (10b); 
said lower base member (12) having a plurality of rolling members (11) attached to a bottom surface thereof, opposite said lower base member's interface with said upper base member (Figure 1).  

Regarding Claim 2, as best understood, Blankenship teaches the invention of claim 1 wherein said pole engagement opening (30) has associated therewith first locking means (19,23 depicted in 30; Figure 6; upper half of para [0076]) for reversibly locking said primary pole in an interfaced engagement with said upper base member.  

Regarding Claim 8, as best understood, Blankenship teaches the invention of claim 1 further comprising locking means (19,23 between 15 and 12) for preventing independent rotation of said upper base member (15) and said lower base member (12; lower half of para [0076]).  









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,056,249 to Fillon, Jr. (hereinafter ‘Fillon’) in view of US 2010/0006718 to Meyers et al. (hereinafter ‘Meyers’).

Regarding Claim 1, as best understood, Fillon teaches an IV pole comprising: 
a primary pole (22) having an upper pole end and a bottom pole end; 
an upper base member (upper 36); 
a lower base member (lower 36/16/12); 
said upper base member and said lower base member being rotatably engaged (via bearing assemblies depicted in Figure 2), whereby said upper base member and said lower base member may rotate about independently of each other (col 2, ln 25-60); 
said upper base member (upper 36) having a pole engagement opening configured for reversible engagement with said bottom pole end of said primary pole (see Figure 2 with bottom end of 22 inserted into 46); 
said lower base member (lower 36/16/12) having a plurality of rolling members (14) attached to a bottom surface thereof, opposite said lower base member's interface with said upper base member.  

	Meyers, which is also drawn to an IV pole teaches that the pole 22 is comprised of several detachable sections, including a primary pole (44), an interchangeable product support unit (42) for reversible engagement with said upper pole end of said primary pole (44), and teaches the IV bag holders (28/36) also detachably supported (Figure 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of connectable sections as taught by Meyers for the IV pole of Fillon in order to make packaging and transporting of the IV pole easier (Meyers para [0020]).
	
Regarding Claim 2, as best understood, Fillon and Meyers combined teach the invention of claim 1, and Fillon further teaches wherein said pole engagement opening (in 46; Figure 2) has associated therewith first locking means (44/45) for reversibly locking said primary pole in an interfaced engagement with said upper base member (col 2, ln 25-32).  

Regarding Claim 3, as best understood, Fillon and Meyers combined teach the invention of claim 1, and Meyers further teaches wherein said interchangeable product support unit (42) includes second locking means (46; Figure 2) for reversibly locking 

Regarding Claim 5, as best understood, Fillon and Meyers combined teach the invention of claim 1, and Meyers further teaches wherein said interchangeable product support unit (42) includes fourth locking means (32/34) for reversibly locking said interchangeable product support unit with an IV pole accessory (28/36; Figure 1; para [0018]-[0019]).  

Regarding Claim 6, as best understood, Fillon and Meyers combined teach the invention of claim 1 and Fillon further teaches wherein said lower base member includes a substantially circular handle member (lower 36 or 16 which are both circular and can both be used as a handle member).  

Regarding Claim 9, as best understood, Fillon and Meyers combined teach the invention of claim 1, and Fillon further teaches wherein said upper base member (36) and said lower base member (lower 36/16/12) are rotatably engaged by a plurality of second rolling members (bearings 58 and 50; Figure 2).  

Regarding Claim 11, as best understood, Fillon and Meyers combined teach the invention of claim 1, and Fillon further teaches wherein said bottom pole end of said primary pole (22) and said upper base member (upper 36) are engaged with a screw thread securing system (via bolt/nut 44/45; col 2, ln 25-32).

Allowable Subject Matter
Claims 4 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

With respect to the Drawings:
-The Applicant argues that the drawings do not need to depict the locking means, the plurality of second rolling members, the radial ball bearing rotation mechanism, or the 


With respect to the Specification:
-The Applicant argues that the phrase “reversibly locking” is widely used in the art and while the phrase “reversible engagement” was added to the specification, the term “reversible” is well known in the art and the Applicant cited several references. The Examiner has fully considered this but it is not persuasive. Using the term “reversible” makes the claims unclear as to the specific engagement, orientation, and locking of the elements. First, the references cited by the Applicant are not in the same art as the Applicant’s invention. Secondly, the cited art makes it very clear what the phrase means in the context of the respective invention. For example, cited reference 6,926,696 for a hypodermic needle makes it clear that the locking means can be reversibly locked or permanently locked. Cited reference 10335197 for an orthopedic anchor makes it clear that the locking element is either reversibly or irreversibly engaging a fitting. When each of these specifications are read, the intention of the phrase is clear. However, in the reversibly engage the upper pole, and then that the first locking means reversibly locks the pole. In the context of the claims it is not clear if the interchangeable product support unit has two different orientations that can engage with the pole. Applicant’s cited reference 8931673, which is drawn to an attachment device, teaches that the attachment device is a reversible attachment device. However, the specification describes the reversible attachment as meaning that the device can be attached in one orientation with one side facing outward, or can be attached with a second orientation with a second side facing outward. The specification of the cited reference makes the term “reversible” clear with respect to the cited invention. Therefore, since the term “reversible” was not made clear in the Applicant’s specification, the intended meaning of the term cannot be clear from the claims alone. 

With respect to the 112 rejections:
-The Applicant argues that the specification has been amended to clarify the rotatable engagement between the upper and lower base members, and that retainment between the upper and lower base members is not a limitation and depends on the embodiment thereof, and in some instances may only be retained via gravity. The Examiner has fully considered this but it is not persuasive. First, the amendment to the specification was deemed new matter. Secondly, only one embodiment is ever disclosed. Lastly, if neither the specification nor the drawings make the structure clear, a person cannot make and use the intended invention. Each and every element and relationship needs to be clear to effectively make and use the invention. It is the burden of the Applicant to properly 







With respect to the Applicant’s argument that Blankenship does not teach an interchangeable product support unit configured for reversible engagement with said upper pole end because the upper mast 16 of Blankenship is permanently affixed to suspension support 10s:
-The Examiner has fully considered this but it is not persuasive. First, Blankenship does not teach the upper mast 16 being permanently affixed to suspension support 10s. Blankenship teaches in Figure 3 that the diameters of mast portions 10b, 16, and the mast portion of 10s decrease from 10b up to the mast portion of 10s. Additionally, para [0007] teaches that the mast may be extendable/retractable (reversible engagement), and para [0059] teaches that 10b is tubular. Additionally, the interchangeable product support unit 16 supports various interchangeable products as explained in para [0053], and therefore it is the products themselves that are interchangeable, with element 16 being the support unit for those interchangeable products. The Examiner notes that since the claims have 112 rejections, the claims are rejected “as best understood”.

With respect to the Applicant’s argument that the rotatable engagement of Fillon occurs between two separate members of the IV pole and not two separate members of the base:


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3632